Exhibit 10.5

 

Execution Copy

 

FIRST SUPPLEMENTAL INDENTURE

 

THIS FIRST SUPPLEMENTAL INDENTURE, dated as of April 30, 2013 (this
“Supplemental Indenture”), by and among Dex One Corporation (f/k/a R.H.
Donnelley Corporation), a Delaware corporation (“Old Dex”), Newdex, Inc., a
Delaware corporation (to be renamed Dex Media, Inc. in connection with the
SuperMedia Merger (as defined below), “New Dex”), and The Bank of New York
Mellon, as trustee under the indenture referred to below (the “Trustee”).

 

WITNESSETH

 

WHEREAS, Old Dex and the Trustee are parties to that certain Indenture, dated as
of January 29, 2010 (the “Indenture”), related to Old Dex’s 12%/14% Senior
Subordinated Notes Due 2017 (the “Notes”);

 

WHEREAS, in connection with the proposed merger of SuperMedia Inc., a Delaware
corporation (“SuperMedia”), with and into a wholly-owned subsidiary of Old Dex,
with SuperMedia as the surviving entity (the “SuperMedia Merger”), the board of
directors of Old Dex have authorized the merger of Old Dex with and into New
Dex, with New Dex as the surviving entity (the “New Dex Merger”);

 

WHEREAS, the New Dex Merger will occur immediately prior to the SuperMedia
Merger;

 

WHEREAS, in connection with the New Dex Merger, Old Dex desires to cause New
Dex, and New Dex agrees, to expressly assume the due and punctual payment of the
principal amount of the Notes, and any accrued and unpaid interest on such
principal amount, according to their tenor, and the due and punctual performance
and observance of all the covenants and conditions of the Indenture to be
performed by Old Dex, as the “Company”, in accordance with Section 5.01(a)(2) of
the Indenture;

 

WHEREAS, pursuant to Section 8.01(a)(1) of the Indenture, the Trustee and the
Company are authorized to amend or supplement such Indenture without the consent
of any Holder to cure any ambiguity, omission, defect, mistake or inconsistency;

 

WHEREAS, there is a defect or mistake in the “Non-Recourse Debt” definition of
the Indenture which the Company desires to cure pursuant to this Supplemental
Indenture;

 

WHEREAS, there is a defect or mistake in Section 8.06 of the Indenture which the
Company desires to cure pursuant to this Supplemental Indenture; and

 

WHEREAS, pursuant to Section 8.01(a)(2) of the Indenture, the Trustee and the
Company are authorized to amend or supplement such Indenture without the consent
of any Holder to comply with Section 5.01 of the Indenture and, pursuant to
Section 8.01(b) of the Indenture, the Company requests the Trustee to execute
and deliver this Supplemental Indenture.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, Old Dex,
New Dex and the Trustee mutually covenant and agree for the equal and ratable
benefit of the Holders of the Notes as follows:

 

1.                                      CAPITALIZED TERMS.  Capitalized terms
used herein without definition shall have the meanings assigned to them in the
applicable Indenture.

 

2.                                      ASSUMPTION.  New Dex hereby agrees,
effective contemporaneously with the consummation of the New Dex Merger, to
expressly assume the due and punctual payment of the

 

--------------------------------------------------------------------------------


 

principal amount of the Notes, and any accrued and unpaid interest on such
principal amount, according to their tenor, and the due and punctual performance
and observance of all the covenants and conditions of the Indenture to be
performed by the Company in accordance with Section 5.01(a)(2) of the Indenture.

 

3.                                      NOTICES.  All notices or other
communications to New Dex shall be given as provided in Section 12.02 of the
Indenture; provided, that all references to “R.H. Donnelley Corporation” shall
be deemed to refer to “Dex Media, Inc.”

 

4.                                      AMENDMENT TO CERTAIN DEFINITION.  The
“Non-Recourse Debt” definition in the Indenture is deleted in its entirety and
replaced with the following:

 

“Non-Recourse Debt”, with respect to a Person, means Debt:

 

(a) as to which such Person does not provide any guarantee or credit support of
any kind (including any undertaking, guarantee, indemnity, agreement or
instrument that would constitute Debt) or is not directly or indirectly liable
(as a guarantor or otherwise) or as to which there is not any recourse to the
assets of such Person; and

 

(b) with respect to which no default would permit (upon notice, lapse of time or
both) any holder of any other Debt of such Person to declare a default under
such other Debt or cause the payment thereof to be accelerated or payable prior
to its stated maturity;

 

provided; however; that any Debt the payment of which is secured by a Lien on
the Capital Stock of a direct Subsidiary of such Person to the extent such Lien
solely secures Debt of such Subsidiary shall constitute Non-Recourse Debt of
such Person so long as the pledge of the Capital Stock has no claim whatsoever
against such Person in respect of such Subsidiary’s Debt other than (i) to
obtain such Capital Stock or (ii) in connection with any representations,
warranties, covenants and indemnities in respect of the pledge of such Capital
Stock and determined by such Person to be customary in financings of a similar
type.”

 

5.                                      AMENDMENT TO INDENTURE.  The reference
to “Section 11.04” in Section 8.06 of the Indenture is deleted and replaced with
“Section 12.04”

 

6.                                      RATIFICATION OF THE INDENTURE.  Except
as expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect.  This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every Holder of Notes heretofore or hereafter
authenticated and delivered shall be bound by the Indenture (as amended by this
Supplemental Indenture).

 

7.                                      GOVERNING LAW.  THIS SUPPLEMENTAL
INDENTURE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW OR ANY SUCCESSOR TO SUCH STATUTE), WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

8.                                      COUNTERPARTS.  The parties may sign any
number of copies of this Supplemental Indenture.  Each signed copy shall be an
original, but all of them together represent the same agreement.  The exchange
of copies of this Supplemental Indenture and of signature pages by facsimile or
electronic format (i.e., “pdf” or “tif”) transmission shall constitute effective
execution and delivery of this Supplemental Indenture as to the parties hereto
and may be used in

 

2

--------------------------------------------------------------------------------


 

lieu of the original Supplemental Indenture for all purposes.  Signatures of the
parties hereto transmitted by facsimile or electronic format (i.e., “pdf” or
“tif”) shall be deemed to be their original signatures for all purposes.

 

9.                                      EFFECT OF HEADINGS.  The
Section headings herein are for convenience only and shall not affect the
construction hereof.

 

10.                               THE TRUST INDENTURE ACT.  This Supplemental
Indenture is subject to the provisions of the TIA that are required to be part
of the Indenture and shall, to the extent applicable, be governed by such
provisions.  If any provision in this Supplemental Indenture limits, qualifies
or conflicts with another provision hereof which is required to be included
herein by any provisions of the TIA, such required provision shall control.

 

11.                               SEPARABILITY CLAUSE.  In case any provision in
this Supplemental Indenture shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

12.                               THE TRUSTEE.  The Trustee makes no
representations as to the validity or sufficiency of this Supplemental
Indenture.  The recitals and statements herein are deemed to be those of the
Company and not those of the Trustee, and the Trustee assumes no responsibility
for their correctness.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed and attested, all as of the date first above
written.

 

 

 

DEX ONE CORPORATION,

 

as Old Dex

 

 

 

 

 

By:

/s/ Mark W. Hianik

 

Name:

Mark W. Hianik

 

Title:

Senior Vice President, General Counsel, Chief Administrative Officer and
Corporate Secretary

 

 

 

 

 

 

 

Newdex, Inc.,

 

as New Dex

 

 

 

 

 

By:

/s/ Mark W. Hianik

 

Name:

Mark W. Hianik

 

Title:

Senior Vice President, General Counsel, Chief Administrative Officer and
Corporate Secretary

 

Signature Page to Third Supplemental Indenture

 

--------------------------------------------------------------------------------


 

 

The Bank of New York Mellon, as the Trustee

 

 

 

 

 

By:

/s/ Francine Kincaid

 

Name:

Francine Kincaid

 

Title:

Vice President

 

[Signature Page to First Supplemental Indenture]

 

--------------------------------------------------------------------------------